DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

    Response to Amendments 
Claim Objections
Claims 1, 3, and 5-9 are objected to because of the following informalities: in claim 1, line 14, there should be a comma after the word “image.”  This matches what is contained in Specification p3, lines 18-22.   Moreover, in claim 1, lines 13-14, it is not clear what “each area” refers to.  Appropriate correction is required.  Claims 3 and 5-9 are objected to because they depend on claim 1. 
Claims 10-17 are objected to because of the following informalities:  in claim 10, line 6, there should be a comma after the word “image.”  This matches what is contained in Specification p 3, lines 18-22.  Moreover, in line 5, it is not clear what “each area” refers to.  Appropriate correction is required.  Claims 11-17 are objected to because they depend on claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jang, US 2014/0313236. 

Regarding Claim 18, Park (Figs. 1-2 and 15-16) teaches a display device comprising:
-a display panel (150) comprising a pixel (P) that includes a light emitting element (D) that is configured to emit light according to a driving current that corresponds to a data signal applied to a data line (e.g., Organic light emitting diode D emits light in accordance to the driving current from driving transistor DR; par. 0028);
(110, 120) configured to generate image data depending on an input image signal (e.g., Together image processor 110 and timing driver 120 are considered a “signal controller.”  Timing driver 120 outputs data signals RGBW depending on input data signal RGB; par. 0031-0032); and
-a data driver (130) configured to generate the data signal using the image data received from the signal controller (e.g., Data driver 130 provides data to the data lines based images received from timing driver 120; par. 0034),
-wherein the display panel displays an image corresponding to the input image signal at a driving frequency (e.g., Display panel 150 displays the images, inherently at a certain driving frequency; par. 0027).

Park does not teach wherein voltage values of data signals corresponding to a same gray are different from each other based on the driving frequency.

However, Jang (Fig. 14) teaches the concept of the driving frequency of a frame changing depending on the main gray value, which is considered a “same gray” (par. 0126, 0130-0131).  For example, whenever the detected main gray value changes (and hence the corresponding data voltage value), the driving frequency changes as well.  The voltage values of the pixels corresponding to the main gray value are the same and have a corresponding driving frequency (par 0131).  However, once the detected main gray value of the frame changes, the driving frequency changes as well according to lookup table 645 (par. 0133). 
(par. 0131).  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Park with the above features of Jang.   Jang suggests that this helps reduce deterioration of the image quality (par. 0132). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jang, as applied to claim 18 above, and in further view of Choi.  

Regarding Claim 19, Park in view of Jang teaches the display device of claim 18.

Park (Figs. 1-2 and 15-16) further teaches wherein the signal controller compensates one frame data of the input image signal to generate the image data (par. 0090-0091).

Park in view of Jang does not teach wherein the signal controller determines whether the driving frequency is lower than 60 Hz.

However, Choi teaches the concept of a signal controller selecting a low frequency driving mode when a still image is to be displayed, wherein the frequency of the low frequency driving mode is 30 Hz (par. 0036, 0067).  In the combined invention, the 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Park in view of Jang with the above teachings of Choi.  Choi suggests that the low frequency mode during the display of still images allows for power saving (par. 0036). 

Regarding Claim 20, Park in view Jang and in further view of Choi teaches the display device of claim 19.

Choi further teaches wherein the signal controller determines whether the driving frequency is lower than 60 Hz based on the input image signal being a still image signal (par. 0036, 0067).

The same rationale used to combine Park in view of Jang with Choi stated in claim 19 applies here and will not be repeated. 

Allowable Subject Matter
Claims 1, 3, 5-12, and 14-17 are allowed. 
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 1, Applicant has incorporated the limitations of claim 4 and intervening claim 2.  Claim 4 was identified in the previous Office Action as containing allowable subject matter.  The claim limitations require that a first representative gray value, second representative gray value, or third representative gray value be calculated after it is determined than input image signal is still.  After an updated search was performed, it was determined that the prior art does not teach the aforementioned limitation. 

Claims 3 and 5-9 are allowed because they depend on claim 4.   

Regarding Claim 10, Applicant has incorporated the limitations of claim 13, which the Office identified as allowable subject matter in the previous Office Action.  The claim limitations require that a first representative gray value, second representative gray value, or third representative gray value be calculated after it is determined than input image signal is still.  After an updated search was performed, it was determined that the prior art does not teach the aforementioned limitation.

Claims 11-12 and 14-17 are allowed because they depend on claim 10.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Regarding claim 18, Applicant maintains that Jang does not teach the limitation of lines 11-12, “wherein voltage values of data signals corresponding to a same gray are 

      Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 1, 2022